EXHIBIT 10(l)

 

BEMIS COMPANY, INC.

4.875% Notes Due 2012

Purchase Agreement

 

March 14, 2005

Wachovia Capital Markets, LLC

J.P. Morgan Securities Inc.
as Representatives of the several Initial Purchasers

named in Schedule I hereto

c/o Wachovia Capital Markets, LLC

One Wachovia Center

301 South College Street

Charlotte, North Carolina  28288

 

Ladies and Gentlemen:



BEMIS COMPANY, INC., a Missouri corporation (the “Company”), proposes to issue
and sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom Wachovia Capital Markets, LLC and J.P. Morgan Securities
Inc. are acting as Representatives (in such capacity, the “Representatives”),
$300,000,000 aggregate principal amount of its 4.875% Notes Due 2012 (the
“Notes”).  The Notes will be issued pursuant to the provisions of an Indenture
(the “Indenture”) dated as of June 15, 1995 among the Company and U.S. Bank
National Association (formerly known as First Trust National Association), as
Trustee (the “Trustee”), and certain terms of the Notes will be established
pursuant to an Officers’ Certificate of the Company to be dated as of the
Closing Date pursuant to, and in accordance with, Section 301 of the Indenture
(the “Officers’ Certificate”). This Agreement, the Registration Rights
Agreement, to be dated the Closing Date, between the Initial Purchasers and the
Company (the “Registration Rights Agreement”), the Indenture and the Officers’
Certificate are hereinafter collectively referred to as the “Transaction
Documents” and the execution and delivery of the Transaction Documents and the
transactions contemplated herein and therein are hereinafter referred to as the
“Transactions”.

 

The Notes will be offered and sold through the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act. The Initial
Purchasers have advised the Company that they will offer and sell the Notes
purchased by them hereunder in accordance with Section 6 hereof as soon as the
Representatives deem advisable.

 

--------------------------------------------------------------------------------


 

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum, dated March 14, 2005 (the “Preliminary Memorandum”) and a
final offering memorandum, dated the date hereof (the “Final Memorandum” and,
with the Preliminary Memorandum, each a “Memorandum”).  Each Memorandum sets
forth certain information concerning the Company, the Notes, the Transaction
Documents and the Transactions.  The Company hereby confirms that it has
authorized the use of the Preliminary Memorandum and the Final Memorandum, and
any amendment or supplement thereto, in connection with the offer and sale of
the Notes by the Initial Purchasers.  As used herein, the term “Memorandum”
shall include, except where specifically noted, in each case the documents
incorporated by reference therein. The terms “supplement”, “amendment” and
“amend” as used herein with respect to a Memorandum shall include all documents
deemed to be incorporated by reference in the Preliminary Memorandum or Final
Memorandum that are filed subsequent to the date of such Memorandum with the
Securities and Exchange Commission (the “Commission”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The obligations of the
several Initial Purchasers under this Agreement shall be several and not joint.

 

1.             The Company represents and warrants to, and agrees with, each of
the Initial Purchasers that:

 

(a)           The Preliminary Memorandum does not contain, and the Final
Memorandum, in the form used by the Initial Purchasers to confirm sales and on
the Closing Date, and any amendment or supplement thereto, does not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
representations or warranties set forth in this paragraph shall not apply to
statements in or omissions from either Memorandum made in reliance upon and in
conformity with information furnished in writing to the Company by the Initial
Purchasers expressly for use therein. The parties hereto agree and acknowledge
that the Preliminary Memorandum does not contain any pricing terms relating to
the Notes. The statistical and industry data included in each Memorandum are
based on or derived from sources that the Company believes to be reliable and
accurate;

 

(b)           The documents incorporated by reference in the Memorandum, when
they were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; and any further
documents so filed and incorporated by reference in the Memorandum, when such
documents are filed with the Commission, will conform in all material respects
to the requirements of the

 

2

--------------------------------------------------------------------------------


 

Exchange Act and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;

 

(c)           [Reserved];

 

(d)           Neither the Company nor any of its subsidiaries has sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Memorandum any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Memorandum;
and, since the respective dates as of which information is given in the
Memorandum, there has not been any material change in the capital stock or
long-term debt of the Company or any of its subsidiaries or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, financial position, shareholders’
equity or results of operations of the Company and its subsidiaries, otherwise
than as set forth or contemplated in the Memorandum;

 

(e)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Final Memorandum;

 

(f)            The Company has an authorized capitalization as set forth in the
Final Memorandum, and all of the issued shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable;

 

(g)           When the Officers’ Certificate is executed and delivered on the
Closing Date (as defined in Section 2 hereof), the Notes will have been duly
authorized, and, when the Notes are issued and delivered pursuant to this
Agreement on the Closing Date, the Notes will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
Indenture and the Registration Rights Agreement; when the Officers’ Certificate
is executed and delivered on the Closing Date, the Exchange Notes (as defined in
the Registration Rights Agreement) will have been duly authorized and, when
executed, authenticated, issued and delivered in the manner provided for in the
Registration Rights Agreement and the Indenture, will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the Indenture; the Indenture

 

3

--------------------------------------------------------------------------------


 

has been duly authorized, conforms in all material respects to the requirements
of the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”),
applicable to an indenture that is qualified thereunder and constitutes a valid
and legally binding instrument, enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles; and the Indenture conforms, and the Notes and the
Exchange Notes will conform, to the descriptions thereof contained in the Final
Memorandum; the Company has all requisite corporate power and authority to
execute and deliver the Officers’ Certificate and perform its obligations
thereunder; and the Officers’ Certificate has been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by
the Company;

 

(h)           The issue and sale of the Notes and the compliance by the Company
with all of the provisions of this Agreement and other Transaction Documents,
and the consummation of the transactions herein and therein contemplated will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of the property or assets
of the Company is subject, except to the extent that any such breach, violation
or default will not have a material adverse effect on the consolidated financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries, nor will such action result in any violation of the provisions of
the Articles of Incorporation or By-laws of the Company or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its properties; and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the issue and sale of
the Notes or the consummation by the Company of the transactions contemplated by
the Transaction Documents, except such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Initial Purchasers, and except such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
Federal securities laws and state securities or Blue Sky laws and the Trust
Indenture Act with respect to the Company’s obligations under the Registration
Rights Agreement;

 

(i)            The statements set forth in the Final Memorandum under the
caption “Description of the Notes”, insofar as it purports to constitute a
summary of the terms of the Notes, and under the captions “Exchange Offer;
Registration Rights”, “Notice to Investors” and “Plan of Distribution”, and the
statements set forth in the Company’s Annual Report on Form 10-K for

 

4

--------------------------------------------------------------------------------


 

the year ended December 31, 2004 incorporated by reference in the Final
Memorandum under the caption “Item 3 - Legal Proceedings”, in each case insofar
as they purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair in all material respects; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon or in conformity with information furnished
in writing to the Company by the Initial Purchasers through the Representatives
expressly for use in the Final Memorandum;

 

(j)            The Company is not in violation of its Articles of Incorporation
or By-laws and no subsidiary of the Company is in material violation of its
Certificate of Incorporation or By-laws, and neither the Company nor any of its
subsidiaries is in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except to the extent
that any such default will not have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries;

 

(k)           Other than as set forth in the Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which would reasonably be expected, individually or in the
aggregate, to have a material adverse effect on the current or future
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries; and, to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

 

(l)            The Company is not and, after giving effect to the offering and
sale of the Notes and the application of the proceeds thereof as described in
the Final Memorandum, will not be an “investment company” or an entity
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”);

 

(m)          PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Company and its subsidiaries, are independent registered
public accountants as required by the Exchange Act and the rules and regulations
of the Commission thereunder;

 

(n)           The Company and its subsidiaries own, or possess adequate rights
to, all material patents, trademarks, service marks and proprietary rights or
information necessary for the conduct of their businesses as

 

5

--------------------------------------------------------------------------------


 

described in the Memorandum, and the Company has not received any notice of
infringement of or conflict with the asserted rights of others in that respect,
and does not know of any basis therefor, which, if determined adversely to the
Company or any of its subsidiaries would individually or in the aggregate have a
material effect on the consolidated financial position, shareholders’ equity or
results of operations of the Company and its subsidiaries;

 

(o)           There has been no storage, disposal, generation, manufacture,
refinement, transportation, handling or treatment of toxic wastes, hazardous
wastes or hazardous substances by the Company or any of its subsidiaries (or, to
the knowledge of the Company, any of their predecessors in interest) at, upon or
from any of the property now or previously owned or leased by the Company or its
subsidiaries in violation of any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit or which would require remedial action under
any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit, except for any violation or remedial action which would not have, or
would not be reasonably likely to have, singularly or in the aggregate with all
such violations and remedial actions, a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries; there has been no material spill,
discharge, leak, emission, injection, escape, dumping or release of any kind
onto such property or into the environment surrounding such property of any
toxic wastes, hazardous wastes or hazardous substances due to or caused by the
Company or any of its subsidiaries or with respect to which the Company or any
of its subsidiaries have knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which would not have, or would
not be reasonably likely to have, singularly or in the aggregate with all such
spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a material adverse effect on the consolidated financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries;

 

(p)           The only subsidiaries of the Company that are “significant
subsidiaries” as defined in Rule 1-02(v) of Regulation S-X under the Securities
Act are Morgan Adhesives Company, Curwood, Inc., Banner Packaging, Inc., and
Milprint, Inc. and Dixie Toga S.A.;

 

(q)           Each of Morgan Adhesives Company, Curwood, Inc., Banner Packaging,
Inc., and Milprint, Inc. has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own its properties and
conduct its business as described in the Final Memorandum; and Dixie Toga S.A.
is validly existing as a corporation under the laws of the jurisdiction of its
incorporation; and, except as set forth in the Final

 

6

--------------------------------------------------------------------------------


 

Memorandum, all of the issued and outstanding shares of capital stock of Morgan
Adhesives Company, Curwood, Inc., Banner Packaging, Inc., and Milprint, Inc.,
and over 99% of the issued and outstanding shares of common stock of Dixie Toga
S.A., are owned directly by the Company free and clear of all liens,
encumbrances, equities and claims;

 

(r)            Neither the Company nor any of its affiliates (as defined in Rule
501(b) of Regulation D under the Securities Act, each an “Affiliate”) has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the Notes
or (ii) offered, solicited offers to buy or sold the Notes by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act;

 

(s)           None of the Company or any of its Affiliates has taken, directly
or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Notes;

 

(t)            The Notes satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act; the Company is in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act;

 

(u)           Based on the representations and warranties of the Initial
Purchasers and compliance with the covenants by the Initial Purchasers as set
forth in Section 6 of this Agreement, it is not necessary in connection with the
offer, sale and delivery of the Notes to the Initial Purchasers in the manner
contemplated by this Agreement and disclosed in the Preliminary Memorandum and
the Final Memorandum to register the Notes under the Securities Act or to
qualify the Indenture under the Trust Indenture Act;

 

(v)           This Agreement has been duly authorized, executed and delivered by
the Company; the Registration Rights Agreement has been duly authorized by the
Company and, at the Closing Date, will have been duly executed and delivered by
the Company and will constitute a valid and legally binding instrument,
enforceable against the Company in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and except as the enforceability of provisions that purport to
provide for indemnification and contribution may be limited under certain
circumstances by applicable law;

 

7

--------------------------------------------------------------------------------


 

(w)          There is and has been no failure on the part of the Company or any
of the Company’s directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith; and

 

(x)            The Company and each of its subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and the Company maintains a system of “disclosure
controls and procedures” (as defined in Rules 13a-15 and 15d-15 under the
Exchange Act).

 

Each certificate signed by any officer of the Company and delivered to the
Initial Purchasers or their counsel shall be deemed to be a representation and
warranty by the Company to the Initial Purchasers as to the matters covered
thereby.

 

2.             On the basis of the representations, warranties, agreements and
covenants herein contained and subject to the terms and conditions herein set
forth, the Company agrees to issue and sell $300,000,000 aggregate principal
amount of Notes, and each of the Initial Purchasers, severally and not jointly,
agree to purchase from the Company the principal amount of Notes set forth
opposite the name of such Initial Purchaser in Schedule I hereto at a purchase
price equal to 99.002% of the principal amount thereof (the “Purchase Price”). 
One or more certificates in definitive form or global form, as instructed by the
Representatives, and in such denomination or denominations and registered in
such name or names as the Representatives request upon notice to the Company not
later than one full business day prior to the Closing Date (as defined below),
shall be delivered by or on behalf of the Company to the Representatives for the
respective accounts of the Initial Purchasers, with any transfer taxes payable
in connection with the transfer of the Notes to the Initial Purchasers duly
paid, against payment by or on behalf of the Initial Purchasers of the Purchase
Price therefor by wire transfer in Federal or other funds immediately available
to the account of the Company.  Such delivery of and payment for the Notes shall
be made at the offices of Davis Polk & Wardwell (“Counsel for the Initial
Purchasers”), 450 Lexington Avenue, New York, New York at 10:00 A.M., New York
City time, on March 17, 2005, or at such other place, time or date as the
Representatives and the Company may agree upon, such time and date of delivery
against payment being herein referred to as the “Closing Date”.  The Company
will make such certificate or certificates for the Notes available for
examination by the Initial Purchasers at the New York City offices of Counsel
for the Initial

 

8

--------------------------------------------------------------------------------


 

Purchasers not later than 10:00 A.M., New York City time on the business day
prior to the Closing Date.

 

3.             The Company agrees with each of the Initial Purchasers of Notes:

 

(a)           Promptly from time to time the Company shall take such action as
the Representatives may reasonably request to qualify the Notes for offering and
sale under the securities laws of such jurisdictions as the Representatives may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Notes, provided that in connection therewith
the Company shall not be required to qualify as a foreign corporation or to file
a general consent to service of process in any jurisdiction;

 

(b)           The Company shall prepare the Final Memorandum in the form
approved by the Representatives and not amend or supplement the Final
Memorandum, including by filing documents under the Exchange Act which are
incorporated by reference therein, without first furnishing to the
Representatives a copy of such proposed amendment or supplement or filing and
shall not use or file any amendment or supplement to which the Representatives
may object;

 

(c)           Prior to 10:00 a.m., New York City time, on the business day next
succeeding the date of this Agreement and during the period referred to below,
the Company shall furnish to the Initial Purchasers and to Counsel for the
Initial Purchasers without charge, as many copies of the Final Memorandum and
any amendments and supplements thereto as they reasonably may request;

 

(d)           At any time prior to the completion of the distribution of the
Notes by the Initial Purchasers, if any event shall have occurred or condition
exists as a result of which the Final Memorandum would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it shall be necessary to amend or
supplement the Final Memorandum or to file under the Exchange Act any document
incorporated by reference in the Final Memorandum, in each case to comply with
applicable law, the Company shall notify the Representatives and upon their
request file such document and prepare and furnish without charge to each
Initial Purchaser and to any dealer in securities as many copies as the
Representatives may from time to time reasonably request of the Final Memorandum
as so amended or supplemented which will correct such statement or omission or
effect compliance with applicable law;

 

9

--------------------------------------------------------------------------------


 

(e)           At any time prior to the completion of the distribution of the
Notes by the Initial Purchasers, the Company will notify the Initial Purchasers
of (i) any decrease in the rating of the Notes or any other debt securities of
the Company by any nationally recognized statistical rating organization (as
defined in Rule 436(g)(2) under the Securities Act) or (ii) any notice or public
announcement given of any intended or potential decrease in any such rating or
that any such securities rating agency has under surveillance or review, with
possible negative implications, its rating of the Notes, as soon as the Company
becomes aware of any such decrease, notice or public announcement;

 

(f)            The Company will not, and will not permit any of its Affiliates
to, resell any of the Notes that have been acquired by any of them, other than
pursuant to an effective registration statement under the Securities Act or in
accordance with Rule 144 under the Securities Act;

 

(g)           None of the Company or any of its Affiliates, nor any person
acting on its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will solicit any offer
to buy or offer to sell the Notes by means of any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) or in any manner involving a public offering within the meaning of Section
4(2) of the Securities Act;

 

(h)           None of the Company or any of its Affiliates, nor any person
acting on its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act) which could be integrated with the sale of
the Notes in a manner that would require registration of the Notes under the
Securities Act;

 

(i)            So long as any of the Notes are “restricted securities” within
the meaning of the Securities Act, at any time that the Company is not then
subject to Section 13 or 15(d) of the Exchange Act, the Company will provide at
its expense to each holder of the Notes and to each prospective purchaser (as
designated by such holder) of the Notes, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act;

 

(j)            During the period beginning from the date hereof and continuing
to and including the later of (i) the termination of trading restrictions for
the Notes, as notified to the Company by the Representatives and (ii) the
Closing Date, the Company will not offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company which mature more

 

10

--------------------------------------------------------------------------------


 

than one year after such Closing Date and which are substantially similar to the
Notes, without the prior written consent of the Representatives; and

 

(k)           The Company shall not take, directly or indirectly, any action
designed to cause or result in, or that could reasonably be expected to cause or
result in, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Notes.

 

4.             The Company covenants and agrees with the several Initial
Purchasers that the Company will pay or cause to be paid the following: (i) the
fees, disbursements and expenses of the Company’s counsel and accountants in
connection with the offering of the Notes and all other expenses in connection
with the preparation and printing of each Memorandum and amendments and
supplements thereto and the mailing and delivering of copies thereof to the
Initial Purchasers and dealers; (ii) the cost of printing or producing any
Agreement among Initial Purchasers, this Agreement, any Registration Rights
Agreement, any Indenture, any Blue Sky and Legal Investment Memoranda, closing
documents (including any compilations thereof) and any other documents in
connection with the offering, purchase, sale and delivery of the Notes; (iii)
all expenses in connection with the qualification of the Notes for offering and
sale under state securities laws as provided in Section 3 hereof, including the
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky and Legal Investment
Surveys; (iv) any fees charged by securities rating services for rating the
Securities; (v) any fees and disbursements of counsel for the Initial Purchasers
in connection with, any required review by the National Association of
Securities Dealers, Inc. of the terms of the sale of the Notes; (vi) the cost of
preparing the Notes; all costs and expenses related to the transfer and delivery
of the Notes to the Initial Purchasers, including any transfer or other taxes
payable thereon, (vii) the fees and expenses of any Trustee and any agent of any
Trustee and the fees and disbursements of counsel for any Trustee in connection
with any Indenture and the Notes; (viii) the cost the fees and expenses, if any,
incurred in connection with the admission of the Notes for trading in PORTAL or
any appropriate market system, and (ix) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section, and Sections 7 and 10 hereof, the Initial
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Notes by them, and any
advertising expenses connected with any offers they may make.

 

5.             The obligations of the Initial Purchasers shall be subject, in
the discretion of the Representatives, to the condition that all representations
and warranties and other statements of the Company in this Agreement are, at and
as of the Closing Date, true and correct, the condition that the Company shall
have performed all of its obligations hereunder theretofore to be performed, and
the following additional conditions:

 

11

--------------------------------------------------------------------------------


 

(a)           [Reserved].

 

(b)           Counsel for the Initial Purchasers shall have furnished to the
Representatives such opinion or opinions dated as of the Closing Date, with
respect to this Agreement, the Indenture, the Registration Rights Agreement, the
Notes, the Final Memorandum, as well as such other related matters as the
Representatives may reasonably request, and such counsel shall have received
such papers and information as they may reasonably request to enable them to
pass upon such matters (such counsel being entitled to rely in respect of
matters concerning Missouri, Ohio, Delaware and Wisconsin law upon opinions of
local counsel reasonably acceptable to the Representatives and attached to the
opinion of counsel to the Company furnished pursuant to Section 5(c) below);

 

(c)           (i) The General Counsel of the Company shall have furnished to the
Representatives his written opinion dated as of the Closing Date, in form and
substance reasonably satisfactory to the Representatives, to the effect that:

 

(A)        The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Missouri, with
corporate power and authority to own its properties and conduct its business as
described in the Final Memorandum as amended or supplemented;

 

(B)         The Company has an authorized capitalization as set forth in the
Final Memorandum as amended or supplemented and all of the issued shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable;

 

(C)         Each of Morgan Adhesives Company, Curwood, Inc., Banner Packaging,
Inc. and Milprint, Inc. has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own its properties and
conduct its business as described in the Final Memorandum; and Dixie Toga S.A.
is validly existing as a corporation under the laws of the jurisdiction of its
incorporation; and, except as set forth in the Final Memorandum, all of the
issued and outstanding shares of capital stock of Morgan Adhesives Company,
Curwood, Inc., Banner Packaging, Inc. and Milprint, Inc., and over 99% of the
issued and outstanding shares of

 

12

--------------------------------------------------------------------------------


 

common stock of Dixie Toga S.A., are owned directly by the Company free and
clear of all liens, encumbrances, equities and claims;

 

(D)         To the best of such counsel’s knowledge and other than as set forth
in the Final Memorandum, there are no legal or governmental proceedings pending
to which the Company or any of its subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which would
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the current or future consolidated financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries; and, to the best of such counsel’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others;

 

(E)         The issue and sale of the Notes and the compliance by the Company
with all of the provisions of this Agreement and the other Transaction Documents
and the consummation of the transactions herein and therein contemplated will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument known to such counsel to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject, except to the extent that any
such breach, violation or default will not have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its subsidiaries, nor will such actions result in any
violation of the provisions of the Articles of Incorporation or By-laws of the
Company or any statute or any order, rule or regulation known to such counsel of
any court or governmental agency or body having jurisdiction over the Company or
any of its properties;

 

(F)         The Company is not in violation of its Articles of Incorporation or
By-laws and no subsidiary of the Company is in material violation of its
Certificate of Incorporation or By-laws, and neither the Company nor any of its
subsidiaries is in default in the performance or observance of any obligation,
agreement, covenant or

 

13

--------------------------------------------------------------------------------


 

condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, except to the extent that any such default
will not have a material adverse effect on the consolidated financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries;

 

(G)         The statements set forth in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2004 incorporated by reference in the Final
Memorandum under the caption “Item 3 – Legal Proceedings”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair in all material respects;

 

(H)         Such counsel has no reason to believe that the documents
incorporated by reference in the Final Memorandum as amended or supplemented
(other than the financial statements and other financial data and related
schedules therein, as to which such counsel need express no opinion), when they
were filed with the Commission contained an untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
documents were so filed, not misleading; and

 

(I)          Although such counsel does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Final
Memorandum, except for those referred to in the opinion in paragraph (G) of this
Section 5(c)(i), he has no reason to believe that, as of its date, the Final
Memorandum (other than the financial statements and other financial data and
related schedules therein, as to which such counsel need express no opinion)
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or that, as of the Closing Date, the
Final Memorandum (other than the financial statements and other financial data
and related schedules therein, as to which such counsel need express no opinion)
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein, in

 

14

--------------------------------------------------------------------------------


 

the light of the circumstances under which they were made, not misleading and he
does not know of any required amendment or any contracts or other documents of a
character required to be incorporated by reference into the Final Memorandum or
required to be described in the Final Memorandum which are not incorporated by
reference or described as required;

 

(such counsel being entitled to rely in respect of matters concerning Missouri,
Ohio, Delaware and Wisconsin law upon opinions of local counsel reasonably
acceptable to the Representatives and attached to such counsel’s opinion);

 

(ii)       Counsel for the Company satisfactory to the Representatives shall
have furnished to the Representatives their written opinion dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Representatives, to the effect that:

 

(A)        This Agreement has been duly authorized, executed and delivered by
the Company; the Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles and except as the
enforceability of provisions that purport to provide for indemnification and
contribution may be limited under certain circumstances by applicable law;

 

(B)         The Notes have been duly authorized, executed, authenticated, issued
and delivered and constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the Indenture and the Registration
Rights Agreement; the Exchange Notes have been duly authorized by the Company
and, when executed and authenticated in accordance with the provisions of the
Indenture and Registration Rights Agreement and delivered to the noteholders in
exchange for the Notes in accordance with the terms of the Registration Rights
Agreement, will be valid and legally binding obligations of the Company

 

15

--------------------------------------------------------------------------------


 

entitled to the benefits of the Indenture; and the Notes, the Exchange Notes and
the Indenture conform to the descriptions thereof in the Final Memorandum;

 

(C)         The Indenture has been duly authorized, executed and delivered by
the parties thereto and constitutes a valid and legally binding instrument,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Indenture conforms in all material respects to the requirements of the Trust
Indenture Act applicable to an indenture that is qualified thereunder;

 

(D)         No consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Notes or the consummation by the Company
of the transactions contemplated by this Agreement or the other Transaction
Documents, except such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Notes by
the Initial Purchasers, and except such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under Federal
securities laws and state securities or Blue Sky laws and the Trust Indenture
Act with respect to the Company’s obligations under the Registration Rights
Agreement;

 

(E)         The statements set forth in the Final Memorandum under the caption
“Description of the Notes” insofar as they purport to constitute a summary of
the terms of the Notes, and under the captions “Exchange Offer; Registration
Rights”, “Notice to Investors” and “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair in all material respects; provided,
however, that this opinion shall not apply to any statements or omissions made
in reliance upon or in conformity with information furnished in writing to the
Company by the Initial Purchasers through the Representatives expressly for use
in the Final Memorandum; the statements in the Final Memorandum

 

16

--------------------------------------------------------------------------------


 

under the caption “Material United States Federal Income Tax Consequences”,
insofar as such statements constitute a summary of the United States federal tax
laws referred to therein, are accurate and fairly summarize in all material
respects the United States federal tax laws referred to therein;

 

(F)         The Company is not, and, after giving effect to the offering and
sale of the Notes and the application of the proceeds thereof as described in
the Final Memorandum, will not be an “investment company” or an entity
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act;

 

(G)         The documents incorporated by reference in the Final Memorandum
(other than the financial statements and other financial data and related
schedules therein, as to which such counsel need express no opinion), when they
were filed with the Commission complied as to form in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder; and they have no reason to believe that any of such
documents (other than the financial statements and other financial data and
related schedules therein, as to which such counsel need express no opinion),
when they were so filed contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
documents were so filed, not misleading;

 

(H)         Based upon the representations, warranties, and assuming full
compliance with the agreements (i) of the Company in Sections 1(r), 1(s), 1(t),
1(u), 1(w), 3(g), 3(h) and 3(i) of this Agreement and (ii) of the Initial
Purchasers in Section 6 of this Agreement, it is not necessary in connection
with the offer, sale and delivery of the Notes to the Initial Purchasers under
this Agreement or in connection with the initial resale of such Notes by the
Initial Purchasers in accordance with this Agreement to register the Notes under
the Securities Act or to qualify the Indenture under the Trust Indenture Act, it
being understood that no opinion is expressed as to any subsequent resale of any
Notes;

 

17

--------------------------------------------------------------------------------


 

(I)          Although they do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Final Memorandum,
except for those referred to in the opinion in paragraph (E) of this Section
5(c)(ii), they have no reason to believe that, as of its date, the Final
Memorandum (other than the financial statements and other financial data and
related schedules therein, as to which such counsel need express no opinion)
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading or that, as of the Closing Date, the
Final Memorandum (other than the financial statements and other financial data
and related schedules therein, as to which such counsel need express no opinion)
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and they do not know of any required
amendment or any contracts or other documents of a character required to be
incorporated by reference into the Final Memorandum or required to be described
in the Final Memorandum which are not incorporated by reference or described as
required;

 

(such counsel being entitled to rely in respect of matters concerning Missouri,
Ohio, Delaware and Wisconsin law upon opinions of local counsel reasonably
acceptable to the Representatives and attached to such counsel’s opinion);

 

(d)           On the date of the Final Memorandum at a time prior to the
execution of this Agreement and at the Closing Date, PricewaterhouseCoopers LLP
shall have furnished to the Representatives letters containing the information
and statements of the type ordinarily included in “comfort letters” to initial
purchasers, and as to such other matters as the Representatives may reasonably
request, in form and substance satisfactory to the Representatives;

 

(e)           (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Final Memorandum any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Final
Memorandum, and (ii) since the respective dates

 

18

--------------------------------------------------------------------------------


 

as of which information is given in the Final Memorandum there shall not have
been any change in the capital stock or long-term debt of the Company or any of
its subsidiaries or any change, or any development involving a prospective
change, in or affecting the general affairs, management, financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Final
Memorandum, the effect of which, in any such case described in Clause (i) or
(ii), is in the judgment of the Representatives so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering or the
delivery of the Notes on the terms and in the manner contemplated in the Final
Memorandum;

 

(f)            The Notes shall have received initial ratings of not less than
“A” by Standard & Poor’s and “Baa1” by Moody’s. On or after the date of this
Agreement(i) no downgrading shall have occurred in the rating accorded the Notes
or Company’s other debt securities or preferred stock by any “nationally
recognized statistical rating organization”, as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act, and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, with possible negative implications, its rating of the Notes or any
of the Company’s other debt securities or preferred stock;

 

(g)           On or after the date of this Agreement there shall not have
occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; (ii) a
suspension or material limitation in trading in the Company’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities declared by either Federal or New York or Minnesota State
authorities; or (iv) the outbreak or escalation of hostilities involving the
United States or the declaration by the United States of a national emergency or
war, or any change in financial markets or any calamity or crisis, if the effect
of any such event specified in this Clause (iv) in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Notes on the terms and in the manner
contemplated in the Memorandum;

 

(h)           The Company shall have furnished or caused to be furnished to the
Representatives at the Closing Date a certificate or certificates of officers of
the Company satisfactory to the Representatives as to the accuracy of the
representations and warranties of the Company herein at and as of such Closing
Date, as to the performance by the Company of all of its obligations hereunder
to be performed at or prior to such Closing Date, as to the matters set forth in
subsections (e) and (f) of this Section and as to such other matters as the
Representatives may reasonably request; and

 

19

--------------------------------------------------------------------------------


 

(i)            The Company shall have complied with the provisions of Section
3(c) hereof with respect to the furnishing of copies of Final Memorandum on the
business day next succeeding the date of this Agreement.

 

6.             Each of the Initial Purchasers, severally and not jointly,
represents and warrants to and agrees with the Company that:

 

(a)           It is a qualified institutional buyer as defined in Rule 144A
under the Securities Act (a “QIB”);

 

(b)           It will solicit offers for the Notes only from, and will offer the
Notes only to, persons that it reasonably believes to be QIBs; and

 

(c)           It will not offer or sell the Notes using any form of general
solicitation or general advertising (within the meaning of Regulation D) or in
any manner involving a public offering within the meaning of Section 4(2) under
the Securities Act.

 

7.             (a) The Company will indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Initial Purchaser against any losses, claims, damages
or liabilities, joint or several, to which such Initial Purchaser or such other
person may become subject, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Memorandum or the Final Memorandum or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances in which they were made, not misleading, and will
reimburse each Initial Purchaser and each such other person for any legal or
other expenses reasonably incurred by such Initial Purchaser or such other
person in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any Preliminary Memorandum,
the Final Memorandum or any amendment or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company by such
Initial Purchaser through the Representatives expressly for use therein.

 

(b)           Each Initial Purchaser, severally and not jointly, will indemnify
and hold harmless the Company and its affiliates, directors, officers, and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange

 

20

--------------------------------------------------------------------------------


 

Act against any losses, claims, damages or liabilities to which the Company or
such other person may become subject, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Memorandum or the Final Memorandum or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Memorandum or the Final Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with written information furnished to
the Company by such Initial Purchaser through the Representatives expressly for
use therein and, subject to the limitation set forth immediately preceding this
clause, will reimburse the Company or such other person for any legal or other
expenses reasonably incurred by the Company or such other person in connection
with investigating or defending any such action or claim as such expenses are
incurred.

 

(c)           Promptly after receipt by an indemnified party under subsection
7(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection.  In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation, unless (i) the
indemnifying and the indemnified party shall have mutually agreed to the
contrary, (ii) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party or (iii) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and the

 

21

--------------------------------------------------------------------------------


 

indemnified party shall have reasonably concluded that representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all indemnified parties, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for the Initial Purchasers and their respective affiliates,
directors and officers and control persons shall be designated in writing by the
Representatives and any such separate firm for the Company, its affiliates,
directors, officers, and control persons shall be designated in writing by the
Company. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify any indemnified party from and against any loss or
liability by reason of such settlement or judgment.  No indemnifying party
shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)           If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other from the offering of the Notes. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions or alleged statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other

 

22

--------------------------------------------------------------------------------


 

relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
(before deducting expenses) received by the Company bear to the total discounts
and commissions received by the Initial Purchasers from the Company in
connection with the purchase of the Notes hereunder as set forth in the Final
Memorandum.  The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Initial
Purchasers on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subsection (d).  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), no Initial Purchaser shall be required to contribute any amount
in excess of the amount by which the total price at which the Notes resold by it
in the initial placement of such Notes were offered to investors exceeds the
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
obligations of the Initial Purchasers in this subsection (d) to contribute are
several in proportion to their respective obligations to purchase Notes as set
forth on Schedule I hereto and not joint.  For purposes of this paragraph (d),
each affiliate, director or officer of any Initial Purchaser and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as such Initial Purchaser, and each affiliate, director or officer
of the Company and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Company.

 

(e)           The obligations of the Company under this Section 7 shall be in
addition to any obligations or liabilities which the Company may

 

23

--------------------------------------------------------------------------------


 

otherwise have and the obligations of the respective Initial Purchasers under
this Section 7 shall be in addition to any obligations or liabilities which the
Initial Purchasers may otherwise have.

 

8.             (a) If any Initial Purchaser shall default in its obligation to
purchase the Notes which it has agreed to purchase under this Agreement, the
Representatives may in their discretion arrange for themselves or another party
or other parties to purchase such Notes on the terms contained herein. If within
thirty-six hours after such default by any Initial Purchaser the Representatives
do not arrange for the purchase of such Notes, then the Company shall be
entitled to a further period of thirty-six hours within which to procure another
party or other parties satisfactory to the Representatives to purchase the Notes
on such terms. In the event that, within the respective prescribed period, the
Representatives notify the Company that they have so arranged for the purchase
of such Notes, or the Company notifies the Representatives that it has so
arranged for the purchase of such Notes, the Representatives or the Company
shall have the right to postpone the Closing Date for a period of not more than
seven days, in order to effect whatever changes may thereby be made necessary in
the Memorandum, or in any other documents or arrangements, and the Company
agrees to prepare promptly any amendments or supplements to the Memorandum which
in the opinion of the Representatives may thereby be made necessary. The term
“Initial Purchaser” as used in this Agreement shall include any person
substituted under this Section with like effect as if such person had originally
been a party to this Agreement.

 

(b)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
Representatives and the Company as provided in subsection (a) above, the
aggregate principal amount of the Notes which remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes which such Initial Purchaser agreed to
purchase under this Agreement and, in addition, to require each non-defaulting
Initial Purchaser to purchase its pro rata share (based on the principal amount
of Notes which such Initial Purchaser agreed to purchase under this Agreement)
of the Notes of such defaulting Initial Purchaser or Initial Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Initial Purchaser from liability for its default.

 

(c)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
Representatives and the Company as provided in subsection (a) above, the
aggregate principal amount of the Notes which remains unpurchased exceeds
one-eleventh of the aggregate principal amount of the Notes, as referred to in
subsection (b) above, or if the Company shall not exercise the right described
in subsection (b) above to require non-defaulting Initial

 

24

--------------------------------------------------------------------------------


 

Purchasers to purchase Notes of a defaulting Initial Purchaser or Initial
Purchasers, then this Agreement shall thereupon terminate without liability on
the part of any non-defaulting Initial Purchaser or the Company, except for the
expenses to be borne by the Company and the Initial Purchasers as provided in
Section 4 hereof and the indemnity and contribution agreements in Section 7
hereof; but nothing herein shall relieve a defaulting Initial Purchaser from
liability for its default.

 

9.             The respective indemnities, agreements, representations,
warranties and other statements of the Company and the several Initial
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Initial Purchaser or any controlling person of any
Initial Purchaser, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Notes.

 

10.           If this Agreement shall be terminated pursuant to Section 8
hereof, the Company shall not then be under any liability to any Initial
Purchaser with respect to the Notes except as provided in Sections 4 and 7
hereof; but, if for any other reason the Notes are not delivered by or on behalf
of the Company as provided herein, the Company will reimburse the Initial
Purchasers through the Representatives for all out-of-pocket expenses approved
in writing by the Representatives, including fees and disbursements of counsel,
reasonably incurred by the Initial Purchasers in making preparations for the
purchase, sale and delivery of the Notes, but the Company shall then be under no
further liability to any Initial Purchaser with respect to the Notes except as
provided in Sections 4 and 7 hereof.

 

11.           In all dealings hereunder, the Representatives shall act on behalf
of each of the Initial Purchasers, and the parties hereto shall be entitled to
act and rely upon any statement, request, notice or agreement on behalf of any
Initial Purchaser made or given by such Representatives. Notwithstanding the
foregoing, the obligations of the Initial Purchasers hereunder shall be several
and not joint. All statements, requests, notices and agreements hereunder shall
be in writing, and shall be delivered or sent by mail, Fed-ex or facsimile
transmission,

 

if to the Initial Purchasers:

 

Wachovia Capital Markets, LLC

One Wachovia Center,

301 South College Street,

Charlotte, North Carolina 28288-0604

Attention: High Grade Syndicate Desk

Facsimile: 704-383-9165

 

25

--------------------------------------------------------------------------------


 

and

 

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Attention: High Grade Syndicate Desk

Facsimile: 212-834-6081

 

with a copy to

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention:  Charles S. Whitman

Facsimile: 212-450-3800

 

and if to the Company:

 

Bemis Company, Inc.

222 South Ninth Street

Minneapolis, MN 55402

Attention: Melanie E.R. Miller

Facsimile: 612-376-3150

 

with a copy to;

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402-3901

Attention: James E. Nicholson

Facsimile: 612-766-1600

 

provided, however, that any notice to an Initial Purchaser pursuant to Section
7(c) hereof shall be delivered or sent by mail, telex or facsimile transmission
to such Initial Purchaser at its address; which will be supplied to the Company
by the Representatives upon request. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.

 

12.           This Agreement shall be binding upon, and inure solely to the
benefit of, the Initial Purchasers, the Company and, to the extent provided in
Sections 7 and 9 hereof, the affiliates, officers and directors of each Initial
Purchaser and the Company and each person who controls the Company or any
Initial Purchaser, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue

 

26

--------------------------------------------------------------------------------


 

of this Agreement. No purchaser of any of the Notes from any Initial Purchaser
shall be deemed a successor or assign by reason merely of such purchase.

 

13.           Time shall be of the essence.  As used herein, “business day”
shall mean any day when the Commission’s office in Washington, D.C. is open for
business.

 

14.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

15.           This Agreement may be executed by the parties hereto in any number
of counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

 

16.           The following statements set forth under the heading “Plan of
Distribution” in the Preliminary Memorandum and the Final Memorandum constitute
the only information furnished by the Initial Purchasers to the Company for the
purposes of Sections 1(a), 1(i), 5(c) and 7 hereof:

 

(a)           The names and corresponding principal amount of Notes set forth in
the table of Initial Purchasers; and

 

(b)           The sixth (concerning stabilizing transactions by the Initial
Purchasers), seventh (to the extent relates to the Initial Purchasers) and
eighth (concerning use of MarketAxess Corporation by certain Initial Purchasers)
paragraphs of text following the table.

 

27

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us six counterparts hereof.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Accepted as of the date hereof:

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC

 

J.P. MORGAN SECURITIES INC.

 

Acting severally on behalf of themselves

 

and the several Initial Purchasers named

 

in Schedule I hereto

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchasers

 

Principal
Amount of
Notes to
be Purchased

 

Wachovia Capital Markets, LLC

 

$

150,000,000

 

J.P. Morgan Securities Inc.

 

$

75,000,000

 

BNP Paribas Securities Corp.

 

$

10,714,286

 

Daiwa Securities SMBC Europe Limited

 

$

10,714,286

 

Greenwich Capital Markets, Inc.

 

$

10,714,286

 

ING Financial Markets LLC

 

$

10,714,286

 

Piper Jaffray & Co.

 

$

10,714,286

 

Wells Fargo Securities, LLC

 

$

10,714,286

 

Goldman, Sachs & Co. .

 

$

10,714,284

 

Total

 

$

300,000,000

 

 

S I-1

--------------------------------------------------------------------------------